Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Rosati et al. WO 2012/170778.   Applicant arguments and amendments filed 11/9/21 are sufficient to overcome the previously cited prior art. Specifically the prior art fails to reasonably teach or suggest the combination of the absorbent core with channels and a core wrap and further comprising a fibrous layer where the fibrous layer is at least partially bonded to the top or bottom of the core wrap and only partially fills the channel.  Applicant argues the fibrous layer, the examiner has noted as the acquisition layer 70 of Rosati completely fills the channel as shown in Rosati Figure 11.  In Figure 13 of Rosati the acquisition layer is not present in the channel.  Thus, Applicant’s arguments are persuasive as Rosati does not provide a suggestion to modify the fibrous layer to provide the claimed structure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781